McCarthy, J.
We have examined very carefully the authorities cited by the appellant and think that many of the distinctions drawn are too fine and not borne out by the evidence in this case.
The evidence is clear and sufficient that the plaintiff accepted this note in suit in full and complete discharge of the antecedent debt and thus became a bona fide holder for value before maturity.
*76This being so, cut off any defenses or claims which the defendant might have against Barnhurst unless evidence of knowledge or notice thereof to plaintiff is shown.
This has not been done, and where the evidence is unimpeached and not contradicted it is the duty of the trial justice to direct a verdict for the plaintiff.
These facts in our opinion appear in this case, and finding no error in the rulings judgment must be affirmed, with costs.
Newburger and Conlan, JJ., concur.
Judgment affirmed, with costs.